DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/21 (hereinafter “11/12/21 Amendment") has been entered (by the filing of the RCE on 11/19/21), and fully considered.

Response to Amendment
3.	In the 11/12/21 Amendment, claims 1, 16, & 19 were amended.  No claims were cancelled or newly added.  Therefore, claims 1-20 remain pending in the application.  
4.	The 11/12/21 Amendment has overcome the rejections under §§ 102 & 103 previously set forth in the Final Office Action mailed 09/15/2021 (hereinafter “09/15/21 Action”).
5.	New grounds of rejections under § 103 are set forth herein, necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-7, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0164571 to Saadat (“Saadat”).  
9.	Regarding claim 1, Saadat discloses a surgical instrument comprising:
(a) 	a shaft [linear actuator shaft (414) - seen in FIGS. 24A & 24B, and indicated in annotated FIG. 24D of Saadat (provided below)] extending along a longitudinal axis [longitudinal axis extending through linear actuator shaft (414)]; 

    PNG
    media_image1.png
    433
    385
    media_image1.png
    Greyscale

Annotated FIG. 24D of Saadat
(b) 	a probe extending distally from a distal end of the shaft [the portion of the device extending distally from the distal end of shaft (414), and which includes RF ablation needle electrodes (412) - ¶[0189]; FIGS. 24C, 24D], wherein the probe comprises: 
(i)	a distal tip [the distal tip(s) of RF ablation needles (412)], wherein the distal tip is configured to puncture a tissue surface to enter a nerve canal of a patient [NOTE: Saadat meets this limitation as the distal tip(s) of RF ablation needles (412) are capable of puncturing a tissue surface and entering a nerve canal.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in a claim, then it meets the claim; see also ¶’s [0188], [0189], [0192]; FIG. 27], and 
(ii) 	an ablation element [RF electrode surface on each needle (412) - see ¶’s [0188], [0189]; FIG. 24D], wherein the ablation element is operable to ablate a nerve [e.g., posterior nasal nerve (434) - ¶[0192]; FIG. 27] located within the nerve canal [see ¶’s [0188], [0189], [0192]; FIG. 24D, FIG. 27]; and 
(c) 	a stop element arranged proximally of the distal tip [as broadly as claimed, and as shown in annotated FIG. 24D above, the portion from which the needles (412) extend], wherein the stop element is configured to abut the tissue surface punctured by the distal tip [the indicated “stop element” has a greater diameter than needles (412) and would therefore be capable of abutting the tissue surface punctured by the needles (412) - see also ¶’s [0188], 
	POSITION OF ABLATION ELEMENT
	The relied-upon embodiment of Saadat [FIG. 24D] does not explicitly teach:
	wherein the ablation element is proximally spaced apart from the distal tip.
	Saadat, in an alternative embodiment [FIG. 23B], teaches an RF interstitial needle configured for interstitial ablation of a posterior nasal nerve [¶[0188]].  

    PNG
    media_image2.png
    281
    267
    media_image2.png
    Greyscale

Excerpt of FIG. 23B of Saadat
With reference to the excerpt of FIG. 23B provided above, Saadat teaches that the probe includes at least one RF ablation needle (464), having a proximal electrically insulating coating (405) and a distal electrically insulating coating (404), thereby forming the RF electrode surface (403) therebetween [see ¶[0188]; and the excerpt of FIG. 23B provided above]. 
The RF electrode surface (403) forms the “ablation element,” and it is positioned proximally spaced apart from the distal tip [the distal-most tip of needle (464)] by the presence of the distal electrically insulating coating (404).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the RF ablation needles (412) in the relied-upon within the nerve canal (to ablate the nerve) while avoiding the surrounding tissues (e.g., above/below the nerve canal) due to the presence of the proximal and distal electrically insulating coating [¶[0192; FIG. 27].
10.	Regarding claim 2, Saadat (as modified) teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Saadat further teaches wherein the distal tip is configured to puncture the tissue surface to enter a vidian nerve canal of the patient, wherein the ablation element is operable to ablate a vidian nerve located within the vidian nerve canal [see, e.g., ¶[0177] (“Other anatomical targets may include the pterygomaxillary fossa, sphenopalatine ganglion, or vidian nerve”); see also ¶[0192]; FIG. 27; claims 9, 38].11.	Regarding claim 3, Saadat (as modified) teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Saadat further teaches wherein the probe and the stop element are sized to be inserted into a nasal cavity of the patient [e.g., ¶’s [0002], [0012], [0014], & [0016] (“[a]n example of utilizing such a structure in treating the tissue region may generally comprise advancing the distal end of the surgical probe shaft through the nasal cavity…”); & FIG. 27].12.	Regarding claim 4, Saadat (as modified) teaches all of the limitations of claim 3 for the reasons set forth in detail (above) in the Office Action.  
Saadat (as modified) does not, however, teach wherein the probe has a length of 8 millimeters.
e.g., a length of 8 millimeters, since applicant has not disclosed that the probe length solves any stated problem or is for any particular purpose [e.g., see Applicant’s published application (U.S. 2019/0374280) at ¶[0039] (“For instance, probe (204) and stop collar (212) may be configured such that distance (X) is approximately 8 millimeters. It will be appreciated that in other examples distance (X) may be of various other suitable quantities readily apparent to those of ordinary skill in the art based on a particular application”), emphasis added]. 
	Still further, in Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In the instant case, there is no evidence that a device having the claimed relative dimensions (the probe having a length of 8 millimeters) would perform any differently than the prior art device of Saadat. 
13.	Regarding claim 5, Saadat (as modified) teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Saadat further teaches wherein the stop element is arranged at a proximal end of the probe [the portion from which needles (412) extend – FIG. 24D] is arranged at a proximal end of the probe [as broadly as claimed, anything proximal of the distal most-end of needle electrodes (412) is a “proximal end” – see FIG. 24D].claim 6, Saadat (as modified) teaches all of the limitations of claim 5 for the reasons set forth in detail (above) in the Office Action.  
Saadat further teaches wherein the stop element comprises a collar [as broadly as claimed, the portion from which needles (412) extend is annular in shape, and can be considered a collar – FIGS. 24C, 24D].  15.	Regarding claim 7, Saadat (as modified) teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Saadat further discloses wherein the ablation element comprises an RF electrode, wherein the RF electrode is operable to deliver RF energy to the nerve to thereby ablate the nerve [¶[0189]]. 16.	Regarding claim 19, Saadat teaches a method of performing a vidian neurectomy on a patient [see, e.g., ¶[0177] (“Other anatomical targets may include the pterygomaxillary fossa, sphenopalatine ganglion, or vidian nerve”); see also ¶[0192]; FIG. 27; and claims 9, 38] with a surgical instrument having a shaft [linear actuator shaft (414) - seen in FIGS. 24A & 24B, and indicated in annotated FIG. 24D of Saadat (provided above)] extending along a longitudinal axis [longitudinal axis extending through linear actuator shaft (414)], a probe [the portion of the device extending distally from the distal end of shaft (414), and which includes RF ablation needle electrodes (412) - ¶[0189]; FIGS. 24C, 24D] with an ablation element [RF electrode surface on each needle (412) - see ¶’s [0188], [0189]; FIG. 24D], and a stop element [as broadly as claimed, and as shown in annotated FIG. 24D above, the portion from which the needles (412) extend] extending radially outwardly relative to the shaft [(414)] and circumferentially about the longitudinal axis [clearly shown in FIG. 24D], the method comprising:
(a) 	inserting a distal portion of the surgical instrument into a nasal cavity of the patient [e.g., ¶’s [0002], [0012], [0014], & [0016] (“[a]n example of utilizing such a structure in treating the tissue region may generally comprise advancing the distal end of the surgical probe shaft through the nasal cavity…”); & FIG. 27]; 
(b) 	puncturing through a tissue surface and into a vidian canal with a distal tip of the probe [RF ablation needle(s) (412) puncture a mucosal surface to enter a nerve canal of a patient - ¶’s [0188], [0189], [0192]; FIGS. 24D & 27; and a target may include the vidian nerve – e.g., ¶[0177], claims 9, 38]; 
(c) 	advancing the probe into the vidian canal until the stop element abuts the tissue surface [the indicated “stop element” has a greater diameter than needles (412) and would therefore abut the tissue surface punctured by the needles (412) - see also ¶’s [0188], [0189], [0192]; FIG. 27; and a target may include the vidian nerve – e.g., ¶[0177], claims 9, 38]]; 
(d) 	ablating at least a portion of a vidian nerve in the vidian canal with the ablation element [¶’s [0189], [0192]; FIG. 27; and a target may include the vidian nerve – e.g., ¶[0177], claims 9, 38]; and 
(e) 	withdrawing the surgical instrument from the patient through the nasal cavity [Saadat discloses removing the distal end of the surgical probe shaft from the tissue region – e.g., claims 53, 106].  
	The relied-upon embodiment of Saadat [FIG. 24D] does not, however, explicitly teach the following emphasized limitations of step d):
(d) 	ablating at least a portion of a vidian nerve in the vidian canal with the ablation element while the stop element abuts the tissue surface, and wherein the ablation element is proximally spaced apart from the distal tip.
First, concerning the placement of the ablation element (proximally spaced apart from the distal tip), Saadat, in an alternative embodiment [FIG. 23B], teaches an RF interstitial needle configured for interstitial ablation of a posterior nasal nerve [¶[0188]].  

    PNG
    media_image2.png
    281
    267
    media_image2.png
    Greyscale

Excerpt of FIG. 23B of Saadat
With reference to the excerpt of FIG. 23B provided above, Saadat teaches that the probe includes at least one RF ablation needle (464), having a proximal electrically insulating coating (405) and a distal electrically insulating coating (404), thereby forming the RF electrode surface (403) therebetween [see ¶[0188]; and the excerpt of FIG. 23B provided above]. 
The RF electrode surface (403) forms the “ablation element,” and it is positioned proximally spaced apart from the distal tip [the distal-most tip of needle (464)] by the presence of the distal electrically insulating coating (404).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the RF ablation needles (412) in the relied-upon embodiment of Saadat [FIG. 24D] to provide the RF electrode surface positioned between a proximal electrically insulating coating, and a distal electrically insulating coating, such that the RF electrode surface (which forms the “ablation element”) is positioned proximally spaced apart from the distal tip (the distal-most tip of needle (412)) by the distal electrically insulating coating so as to help limit/focus the ablation energy delivery to an ablation zone positioned within the nerve canal (to ablate the nerve) while avoiding the surrounding tissues (e.g., 
	Moreover, given that the RF ablation needles (412) in the relied-upon embodiment of Saadat can be deployed both laterally [see FIGS. 24A, 24B, & ¶[0189]] and axially [see FIGS. 24C, 24D, & ¶[0189]], with the "lateral" deployment resembling the positioning of the distal end (vis-à-vis the tissue surface) in the alterative embodiment [FIG. 23B] in Saadat wherein a stop element abuts the tissue surface during ablation [see, e.g., FIG. 27], it is the Examiner’s position that the step of ablating "while the stop element abuts the tissue surface" would have likewise been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, since such a particular known distal end positioning technique was recognized as part of the ordinary capabilities of one skilled in the art (as clearly demonstrated by the embodiment of FIGS. 23B, 27 of Saadat), and one of ordinary skill in the art would have been capable of applying this known technique to the known device of the embodiment of FIG. 24D of Saadat, and the results would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

17.	Claims 8-10, 16-18, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Saadat in view of U.S. Patent Application Publication No. 2007/0208252 to Makower et al. ("Makower").
18.	Regarding claims 8-10, Saadat (as modified) teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Saadat does not, however, teach a navigation sensor, and therefore fails to teach the following limitations concerning the navigation sensor:
a navigation sensor, wherein the navigation sensor is operable to generate a signal corresponding to a location of the probe within the patient (claim 8);
claim 9); and wherein the navigation sensor comprises an electrically conductive coil (claim 10).
Makower, in a similar field of endeavor, teaches medical devices, systems and methods for performing image guided interventional procedures to treat disorders of the paranasal sinuses, ears, nose or throat (ENT) [¶[0002]].
	Makower teaches a navigation sensor [e.g., sensor (16) - ¶[0078]; FIG. 3; see also ¶[0017]], wherein the navigation sensor is operable to generate a signal corresponding to a location of a device/probe [shaft (32) with working element (36) - ¶[0078]; FIG. 3] within the patient [see, e.g., ¶[0017] (“A sensor is positioned on or in the portion of the working device that becomes inserted into the ear, nose, throat or paranasal sinus of the subject. An image guidance system is used to determine the location of the sensor when the sensor is positioned within an ear, nose, throat or paranasal sinus of the subject, thereby providing a real time indication of the positioning and movement of the working device during the treatment procedure”); see also ¶’s [0078], [0079], [0119], & [0124] (“FIGS. 16 and 17 show examples of a cable connector assembly 400 that may be used in connection with any of the sensor equipped devices of the present invention, as well as other sensor equipped devices, to facilitate transmission of signal(s) between the sensor equipped device and an image guidance system, console 76 and/or computer 78”)].  
Makower additionally teaches wherein the navigation sensor is located within the probe [e.g., ¶’s [0017] (“A sensor is positioned on or in the portion of the working device that becomes inserted into the ear, nose, throat or paranasal sinus of the subject”); and ¶[0078] (“In embodiments where the sensor comprises a wire coil, such coil may be positioned within or wound about the outer surface of the elongate shaft 32”)].  
Makower further teaches wherein the navigation sensor comprises an electrically conductive coil [e.g., ¶[0078] (“wire coil”); see also ¶[0008]]. 

19.	Regarding claim 16, Saadat teaches a surgical system comprising: 
(a) 	a surgical instrument, wherein the surgical instrument comprises: 
(i)	a shaft [linear actuator shaft (414) - seen in FIGS. 24A & 24B, and indicated in annotated FIG. 24D of Saadat (provided above)] extending along a longitudinal axis [longitudinal axis extending through linear actuator shaft (414)], 
(ii) 	a probe extending distally from a distal end of the shaft [the portion of the device extending distally from the distal end of shaft (414), and which includes RF ablation needle electrodes (412) - ¶[0189]; FIGS. 24C, 24D], wherein the probe comprises:
(A) 	a distal tip [the distal tip(s) of RF ablation needles (412)], wherein the distal tip is configured to puncture tissue to enter a nerve canal of a patient [NOTE: Saadat meets this limitation as the distal tip(s) of RF ablation needles (412) are capable of puncturing a tissue surface and entering a nerve canal.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure see also ¶’s [0188], [0189], [0192]; FIG. 27], 
(B) 	an ablation element [RF electrode surface on each needle (412) - see ¶’s [0188], [0189]; FIG. 24D], wherein the ablation element is operable to ablate a nerve [e.g., posterior nasal nerve (434) - ¶[0192]; FIG. 27] located within the nerve canal [see ¶’s [0188], [0189], [0192]; FIG. 24D, FIG. 27], and 
 (iii) 	a stop element arranged proximally of the distal tip [as broadly as claimed, and as shown in annotated FIG. 24D above, the portion from which the needles (412) extend], wherein the stop element is configured to abut a surface of the tissue punctured by the distal tip [the indicated “stop element” has a greater diameter than needles (412) and would therefore be capable of abutting the tissue surface punctured by the needles (412) - see also ¶’s [0188], [0189], [0192]; FIG. 27], wherein the stop element extends radially outwardly relative to the shaft [(414)] and circumferentially about the longitudinal axis [clearly shown in FIG. 24D]. 
A.	POSITION OF ABLATION ELEMENT
	The relied-upon embodiment of Saadat [FIG. 24D] does not explicitly teach:
	wherein the ablation element is proximally spaced apart from the distal tip.
	Saadat, in an alternative embodiment [FIG. 23B], teaches an RF interstitial needle configured for interstitial ablation of a posterior nasal nerve [¶[0188]].  

    PNG
    media_image2.png
    281
    267
    media_image2.png
    Greyscale

Excerpt of FIG. 23B of Saadat
With reference to the excerpt of FIG. 23B provided above, Saadat teaches that the probe includes at least one RF ablation needle (464), having a proximal electrically insulating coating (405) and a distal electrically insulating coating (404), thereby forming the RF electrode surface (403) therebetween [see ¶[0188]; and the excerpt of FIG. 23B provided above]. 
The RF electrode surface (403) forms the “ablation element,” and it is positioned proximally spaced apart from the distal tip [the distal-most tip of needle (464)] by the presence of the distal electrically insulating coating (404).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the RF ablation needles (412) in the relied-upon embodiment of Saadat [FIG. 24D] to provide the RF electrode surface positioned between a proximal electrically insulating coating, and a distal electrically insulating coating, such that the RF electrode surface (which forms the “ablation element”) is positioned proximally spaced apart from the distal tip (the distal-most tip of needle (412)) by the distal electrically insulating coating so as to help limit/focus the ablation energy delivery to an ablation zone positioned within the nerve canal (to ablate the nerve) while avoiding the surrounding tissues (e.g., 
	B.	NAVIGATION SENSOR 
	Saadat, as modified above, does not teach:
(C) 	a navigation sensor, wherein the navigation sensor is operable to generate a signal corresponding to a location of the probe within the patient, and 
(b) 	a processor, wherein the processor is in communication with the navigation sensor, wherein the processor is operable to track the location of the probe within the patient based on the signal generated by the navigation sensor.
Makower, in a similar field of endeavor, teaches medical devices, systems and methods for performing image guided interventional procedures to treat disorders of the paranasal sinuses, ears, nose or throat (ENT) [¶[0002]].
Makower teaches a navigation sensor [e.g., sensor (16) - ¶[0078]; FIG. 3; see also ¶[0017]], wherein the navigation sensor is operable to generate a signal corresponding to a location of a device/probe [shaft (32) with working element (36) - ¶[0078]; FIG. 3] within the patient [see, e.g., ¶[0017] (“A sensor is positioned on or in the portion of the working device that becomes inserted into the ear, nose, throat or paranasal sinus of the subject. An image guidance system is used to determine the location of the sensor when the sensor is positioned within an ear, nose, throat or paranasal sinus of the subject, thereby providing a real time indication of the positioning and movement of the working device during the treatment procedure”); see also ¶’s [0078], [0079], [0119], & [0124]].  
Makower further teaches a processor [e.g., computer (78)], wherein the processor is in communication with the navigation sensor [¶[0124]], wherein the processor is operable to track a location of the probe within the patient based on the signal generated by the navigation sensor [see ¶[0124] (“FIGS. 16 and 17 show examples of a cable connector assembly 400 that may be used in connection with any of the sensor equipped devices of the present invention, as well as other sensor equipped devices, to facilitate transmission of signal(s) between the sensor equipped device and an image guidance system, console 76 and/or computer 78”)].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Saadat to include a navigation sensor, wherein the navigation sensor is operable to generate a signal corresponding to a location of the probe within the patient; and a processor, wherein the processor is in communication with the navigation sensor, wherein the processor is operable to track a location of the probe within the patient based on the signal generated by the navigation sensor, all as taught by Makower, so as to facilitate positioning and placement of the device of Saadat with minimal or less iatrogenic trauma to and/or alteration of anatomical structures that are not involved in the disorder being treated [Makower, ¶[0015]]. 
20.	Regarding claim 17, the combination of Saadat and Makower teaches all of the limitations of claim 16 for the reasons set forth in detail (above) in the Office Action.  
	Saadat further teaches wherein the ablation element comprises a pair of RF electrodes [RF electrode surface on each needle (412) - ¶’s [0188], [0189]; FIG. 24D; a pair of needles (412) are shown in FIG. 24D], wherein the RF electrodes are operable to deliver bipolar RF energy to the nerve to thereby ablate the nerve [¶’s [0188], [0189], [0192]; see also FIG. 27].21.	Regarding claim 18, the combination of Saadat and Makower teaches all of the limitations of claim 16 for the reasons set forth in detail (above) in the Office Action.  
Makower further teaches wherein the navigation sensor comprises an electrically conductive coil [e.g., ¶[0078] (“wire coil”); see also ¶[0008]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Saadat and Makower such that the navigation sensor comprises an electrically conductive coil, as taught by 
22.	Regarding claim 20, Saadat (as modified) teaches all of the limitations of claim 19 for the reasons set forth in detail (above) in the Office Action.  
Saadat does not, however, teach wherein the surgical instrument includes a navigation sensor, wherein the method further comprises tracking a location of the probe within the patient based on a signal provided by the navigation sensor.
Makower, in a similar field of endeavor, teaches medical devices, systems and methods for performing image guided interventional procedures to treat disorders of the paranasal sinuses, ears, nose or throat (ENT) [¶[0002]].
Makower further teaches wherein the surgical instrument includes a navigation sensor [e.g., sensor (16) - ¶[0078]; FIG. 3; see also ¶[0017]], wherein the method further comprises tracking a location of a device/probe [shaft (32) with working element (36) - ¶[0078]; FIG. 3] within the patient based on a signal provided by the navigation sensor [see, e.g., ¶[0017] (“A sensor is positioned on or in the portion of the working device that becomes inserted into the ear, nose, throat or paranasal sinus of the subject. An image guidance system is used to determine the location of the sensor when the sensor is positioned within an ear, nose, throat or paranasal sinus of the subject, thereby providing a real time indication of the positioning and movement of the working device during the treatment procedure”); see also ¶’s [0078], [0079], [0119], & [0124] (“FIGS. 16 and 17 show examples of a cable connector assembly 400 that may be used in connection with any of the sensor equipped devices of the present invention, as well as other sensor equipped devices, to facilitate transmission of signal(s) between the sensor equipped device and an image guidance system, console 76 and/or computer 78”)].  
. 

23.	Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Saadat in view of U.S. Patent Application Publication No. 2018/0103994 to Fox et al. ("Fox").
24.	Regarding claims 11-14, Saadat (as modified) teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Saadat does not, however, teach a nerve sensor, and therefore fails to disclose the following limitations concerning the nerve sensor:
a nerve sensor, wherein the nerve sensor is operable to detect a condition of the nerve treated by the probe (claim 11);
wherein the nerve sensor is carried by the probe (claim 12);
wherein the nerve sensor comprises a temperature sensor (claim 13); and
wherein the nerve sensor comprises a pair of detection electrodes, wherein the detection electrodes are operable to direct a neuro-stimulating signal through the nerve to thereby detect presence of the nerve before ablation of the nerve is complete (claim 14).
Fox, in a similar field of endeavor, teaches methods and devices for identifying and/or ablating targeted nerves, including nasal nerves [¶[0013]]. 
With reference to FIG. 13, Fox teaches a nerve sensor [e.g., conductivity sensors (1304), temperature sensors, or other sensors used in place of or in addition to conductivity or 
Fox further teaches wherein the nerve sensor is carried by the probe [see ¶[0079] (“Any of the sensors described herein to measure the response to stimulation may be located anywhere on probe 1301. For example, sensors may be embedded onto electrodes 1303 or on other portions of the end effector 1306”)].   
Fox additionally teaches wherein the nerve sensor comprises a temperature sensor [¶’s [0079], [0085]]. 
Fox further teaches that the nerve sensor comprises a pair of detection electrodes [conductivity sensors (1304) - ¶[0079]; FIG. 13], wherein the detection electrodes are operable to direct a neuro-stimulating signal through the nerve to thereby detect presence of the nerve before ablation of the nerve is complete [¶’s [0079], [0084], [0085], [0090]; FIGS. 13 & 15].
 It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Saadat to include a nerve sensor, wherein the nerve sensor is operable to detect a condition of the nerve treated by the probe, wherein the nerve sensor is carried by the probe, wherein the nerve sensor comprises a temperature sensor; and wherein the nerve sensor comprises a pair of detection electrodes, wherein the detection electrodes are operable to direct a neuro-stimulating signal through the nerve to thereby detect presence of the nerve before ablation of the nerve is complete, all as taught by Fox, so as to better determine whether satisfactory ablation has been achieved [Fox, ¶[0090]].  
25.	Regarding claim 15, the combination of Saadat and Fox teaches a surgical system comprising:
(a) the surgical instrument of claim 11 [see the rejection of claim 11 set forth above, which is incorporated herein].  
 Fox further teaches:

(c) a processor [processor - ¶’s [0079], [0085]], wherein the processor is in communication with the nerve sensor [¶[0079]] and with the ablation energy source [¶[0090]], wherein the processor is operable to modulate the ablation energy delivered from the ablation energy source to the ablation element based on the condition detected by the nerve sensor [¶’s [0085]-[0090]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Saadat and Fox to include an ablation energy source operable to deliver ablation energy to the ablation element, and a processor, wherein the processor is in communication with the nerve sensor and with the ablation energy source, wherein the processor is operable to modulate the ablation energy delivered from the ablation energy source to the ablation element based on the condition detected by the nerve sensor, all as taught by Fox, so as to better determine whether satisfactory ablation has been achieved, and more particularly to end the ablation process if it is determined that ablation is complete, or repeat ablation until the desired ablation is confirmed   [Fox, ¶[0090]].  

Response to Arguments
26.	As noted above, the 11/12/21 Amendment has overcome the prior rejections under §§ 102 & 103.  New grounds of rejections under § 103 are set forth herein, necessitated by Applicant’s amendment.  

Conclusion
27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794
 /Ronald Hupczey, Jr./ Primary Examiner, Art Unit 3794